DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 11/05/2021.
Claim 4 has been amended.  Claims 1-16 are pending and have been examined on the merits (Claims 1  being independent).
The amendment filed 11/05/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 11/05/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 5-9
(1) “For Prong One, only three groupings are defined as abstract ideas: 1) mathematical concepts; 2) certain methods of organizing human activity; and 3) mental processes. See MPEP § 2106.04(a). However, Applicant's claims fall within none of them and thus are not directed to abstract ideas.” – page 6
(2) “Applicant's claims are more than a drafting effort designed to monopolize the abstract idea and represent concrete improvements to tangible problems of known , systems as discussed 
(3) “The second step (i.e., step 2B) is often referred to as a search for an inventive concept by evaluating additional elements and considering them both individually and in combination to determine whether they amount to significantly more than the abstract idea itself. See MPEP § 2106.05.” – page 8
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to facilitate purchases and sales transactions which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ and ‘commercial or legal interactions’).  For instance, in the process of claim 1, the limitations of a transaction received…, … recording the transaction on the ledger, a notification indicative of the transaction transmitted…., an update indicative of a change to the transaction received…, … relating the update with the transaction, … recording… the update on the ledger, and a second notification indicative of the updated transaction transmitted… recite this judicial exception.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an 
(3) Step 2B Consideration: The limitations recited by claim 1 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of a transaction received…, … recording the transaction on the ledger, a notification indicative of the transaction transmitted…., an update indicative of a change to the transaction received…, …relating the update with the transaction, … recording… the update on the ledger, and a second notification indicative of the updated transaction transmitted… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of facilitating purchases and sales transactions and receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  	Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0023-0024], a processor, remote computer, computer server, network, other typical computing resource, a ledger, data communication with the computer, decentralized and distributed digital database, public blockchain, a private blockchain, and a hybrid blockchain. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a ledger database” and “software executing on said computer”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of facilitating purchases and sales transactions and recording transactions on the ledger, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-16 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-16 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues: Applicant’s remarks, pages 9-13
(1) “the Office Action has not shown the claimed "a second notification indicative of the updated transaction transmitted by said computer to at least one counterparty." To establish prima 
(2) “Here, the Office Action states that modifying Tatchell "to include continuously updating and recording blocks as blockchain ledger, as taught by Achkir, in order to provide any predictive implementations to counterparties." It is unclear how this rationale provides any motivation to a POSITA to make the alleged combination. Accordingly, the Office Action cannot maintain these rejections as a matter of law.” – page 10
(3) “For example, claim 7 requires: wherein an authorization regarding a third-party is received by the computer. The Office Action cites paragraph [0262] as allegedly teaching this feature. However, Tatchell only states that "supplier certifications 465, with digital signatures of suppliers and one or more certifying authorities are appended to VPO 440." Tatchell does not teach or suggest that the computer receives any "authorization regarding a third-party" as described in Applicant's claim.” – page 11
(4) “For example, claim 10 requires the features of amended claim 1 ("wherein an authorization regarding a third-party is received by the computer.") in addition to:… The Office Action on pages 13-14 states that Tatchell in view of Achkir discloses this. Applicant respectfully disagrees.” – page 12
(5) “As another example, claim 16 requires:… The Office Action on pages 15-16 states that Tatchell in view of Achkir discloses this. Applicant respectfully disagrees.” – page 13
Examiner notes:
(1) In consideration of Applicant’s arguments (1), clarifying citations with regard to Tatchell have been made in the previous Office Action (see paragraph [0147] “notifying any modification to buyers, suppliers and financier by creating the new blockchains.”).  As the recited 
(2) In consideration of Applicant’s arguments (2), Examiner notes that the claimed invention is obvious over Tatchell/Achkir as following:  For example, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Tatchell discloses a method of implementing a smart contract for ordering and invoicing among a plurality of entities comprising an end buyer, suppliers in a supply chain, and a financier.  Achkir is merely an improved method of providing real-time updates and predictive functionality in a supply distribution chain of a product as continuously updating and recording blocks as blockchain ledger.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. continuously updating and recording blocks as blockchain ledger using a smart contract relating to the transaction among a plurality of entities in order to provide any 
(3) In consideration of Applicant’s arguments (3), clarifying citations with regard the Tatchell have been made in the previous Office Action (see paragraph [0262] “supplier certifications 465, with digital signatures of suppliers and one or more certifying authorities are appended to VPO 440, also at the prerogative of the suppliers. Certifications can include, for example, certification of land ownership, a certification of environmental standards compliance, a certification of labor laws compliance, a product certification, an ISO certification, a certification of insurance, a certification of inspection, and any combination thereof. Central server 405 may authenticate the validity of supplier certification 465 with computer 420e of certification authority.”).  That is Tatchell teaches that the computer receives an "authorization regarding a third-party" as described in Applicant's claim.  As such, Applicant’s arguments are not persuasive.
(4) In consideration of Applicant’s arguments (4), clarifying citations with regard the Tatchell have been made in the previous Office Action (see paragraphs [0147] and [0226]).  Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited.  As such, Applicant’s arguments are not persuasive
(5) In consideration of Applicant’s arguments (5), clarifying citations with regard the Tatchell have been made in the previous Office Action (see paragraphs [0022] “blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100. For example, a block can record that a certain component, such as a transceiver, has been manufactured by supplier 1 node 112, [0147] “notifying any modification to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for facilitating purchase and sales transactions, which contains the steps of recording, relating, indicating, providing, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for facilitating purchase and sales transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’ and Mental Processes as ‘concept performed in the human mind’.  As such, the claims include an abstract idea.
The specific limitations of the invention identified to encompass the abstract idea include: a transaction received…, … recording the transaction on the ledger, a notification indicative of the transaction transmitted…., an update indicative of a change to the transaction received…, … relating the update with the transaction, … recording… the update on the ledger, and a second notification indicative of the updated transaction transmitted….
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and 
Step (2A) Prong 2:  When considered individually and in combination, the independent claim 1 do not integrate the exception into a practical application because the steps of recording… transaction on the ledger, relating… update with transaction, and recording… update on the ledger in a manner do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claim 1 including additional elements of leveraging a computer, a ledger database, communication with said computer, transaction received by said computer, software executing on said computer, and updated transaction transmitted by said computer do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0023-0024], a processor, remote computer, computer server, network, other typical computing resource, a ledger, data communication with the computer, decentralized and distributed digital database, public blockchain, a private blockchain, and a hybrid blockchain) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of leveraging a computer, a ledger database, communication with said computer, transaction received merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-16 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein the transaction is at least one of a request for proposal, a request for information, and a purchase order.” (i.e., merely requesting a financial transaction), in claim 3, the step of “wherein the update is at least one of a change order, a line of credit, a quote, a shipping confirmation, a shipping memorandum, a delivery confirmation, an insurance document, a risk of loss document, an invoice, a request for payment, a payment confirmation, a payment, and a warranty.” (i.e., merely updating transaction information), in claim 4, the step of “wherein the update indicates an acceptance of the transaction.” (i.e., merely updating transaction information), in claim 5, the step of “wherein the update indicates a rejection of the transaction.” (i.e., merely updating transactions information), in claim 6, the step of “wherein at least one of a buyer identity, a supplier identity, a third-party authorization, and a timestamp is recorded on the ledger with the transaction” (i.e., merely recording transactions information), in claim 7, the step of “wherein an authorization regarding a third-party is received…” (i.e., merely receiving an authorization), in claim 8, the step of “a second update indicative of a change to the 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-16, the step claimed are rejected under the same analysis and rationale as the independent claim 1 above.  Merely claiming the same process leveraging a computer, software executing on the computer, recording second update on the ledger, providing 
Therefore, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-4, 6-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell, US Publication Number 2020/0065761 A1 in view of Achkir, US Publication Number 2019/0362287 A1.
Regarding claim 1:
Tatchell discloses the following:
A system facilitating (reads on “the invention to provide a computer-based system implementing a smart contract for ordering and invoicing among a plurality of entities comprising an end buyer, suppliers in a supply chain, and a financier-with a single virtual purchase order (VPO) and a single virtual invoice (VI)”) purchase and sales transactions comprising: a computer (reads on “a central server”); a ledger database (reads on “a contract database configured to store one or more contract blockchains”) in data communication with said computer; (Tatchell: See paragraphs [0014-0019])
a transaction received by said computer; (Tatchell: See paragraph [0183] “submitting transactions for inclusion into the blockchain”)
software executing on said computer for recording the transaction on the ledger; (Tatchell: See paragraph [0216] “A reliable, immutable, shared record of transaction activity may be recorded on the distributed ledger so that an accurate view of the smart contract's transaction activity may be tracked.”)
a notification indicative of the transaction transmitted by said computer to at least one counterparty; (Tatchell: See paragraph [0216] “The blockchain event system is used to notify relevant parties of a new blockchain transaction which may be of interest.”)
an update indicative of a change to the transaction received by said computer; (Tatchell: See paragraph [0289] “an updated copy of the VPO and the VI are thereby visible in on displays of the suppliers' computers.”)
a second notification indicative of the updated transaction transmitted by said computer to at least one counterparty. (Tatchell: See paragraph [0147] “notifying any modification to buyers, suppliers and financier by creating the new blockchains.”)
Tatchell does not explicitly disclose the following, however Achkir further teaches:
software executing (reads on “executed through smart contracts”) on said computer for relating the update with the transaction; (Achkir: See paragraph [0036] “For any event that includes multiple suppliers or partners that, upon completion, requires payment between the parties, financial cycle 336 can be executed through smart contracts to provide updates on the blockchain ledger. The updates can be, for example, the creation of an invoice (338) and the receipt of payment (340).”)
software executing (reads on “executed through smart contracts”) on said computer for recording the update on the ledger in a manner relating it to the transaction; and (Achkir: See paragraph [0022] “blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100. For example, a block can record that a certain component, such as a transceiver, has been manufactured by supplier 1 node 112”, and see also [0036])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method of implementing a smart contract for ordering and invoicing among a plurality of entities comprising an end 
Regarding claim 2:
Tatchell discloses the following:
The system of claim 1, wherein the transaction is at least one of a request for proposal, a request for information, and a purchase order. (Tatchell: See paragraph [0249] “The blockchain smart contract technology will allow a buyer to first issue a purchase Order (PO) and, subsequently, when the buyer is satisfied, a goods received note (GRN), immediately triggering a new blockchain visible to the buyer, seller and financier alike.”)
Regarding claim 3:
Tatchell discloses the following:
The system of claim 1, wherein the update is at least one of a change order, a line of credit, a quote, a shipping confirmation, a shipping memorandum, a delivery confirmation, an insurance document, a risk of loss document, an invoice, a request for payment, a payment confirmation, a payment, and a warranty. (Tatchell: See paragraph [0267] “After the finished goods are received by the end buyer or fulfillment of contract terms is confirmed, a delivery confirmation 475 is issued
Regarding claim 4:
Tatchell discloses the following:
The system of claim 1, wherein the update indicates an acceptance of the transaction. (Tatchell: See paragraph [0268] “A reconciliation statement 480 is added to VI 445. Reconciliation statement 480 confirms that suppliers have met terms-of-contract and the end buyer received the finished goods.”)
Regarding claim 6:
Tatchell discloses the following:
The system of claim 1, wherein at least one of a buyer identity, a supplier identity, a third-party authorization, and a timestamp is recorded on the ledger with the transaction. (Tatchell: See paragraph [0298] “DSCFS-A utilizes data from the PO such as a purchase order identifier, purchase order date, seller identifier, product identifier(s ), currency, price(s ), and/ or quantity(es) of product.”)
Regarding claim 7:
Tatchell discloses the following:
The system of claim 1, wherein an authorization regarding a third-party is received by the computer. (Tatchell: See paragraph [0262] “supplier certifications 465, with digital signatures of suppliers and one or more certifying authorities are appended to VPO 440”)
Regarding claim 8:
Tatchell discloses the following:
The system of claim 7, further comprising: 
a third notification indicative of the updated transaction transmitted by said computer to at least one counterparty. (Tatchell: See paragraph [0147] “notifying any modification to buyers, suppliers and financier by creating the new blockchains.”, and notes: it teaches one or more notification to buyers, suppliers, or financier whenever a new blockchain creates.)
Tatchell does not explicitly disclose the following, however Achkir further teaches:
a second update indicative of a change to the transaction is received by said computer; (Achkir: See paragraph [0036] “For any event that includes multiple suppliers or partners that, upon completion, requires payment between the parties, financial cycle 336 can be executed through smart contracts to provide updates on the blockchain ledger. The updates can be, for example, the creation of an invoice (338) and the receipt of payment (340).”)
software executing on said computer for recording the second update on the ledger in a manner relating it to the transaction; and (Achkir: See paragraph [0022] “blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100. For example, a block can record that a certain component, such as a transceiver, has been manufactured by supplier 1 node 112”, and see also [0036])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method of implementing a smart 
Regarding claim 9:
Tatchell does not explicitly disclose the following, however Achkir further teaches:
The system of claim 7, further comprising software executing (reads on “executed through smart contracts”) on said computer for providing at least one of the transaction or the update to the third-party. (Achkir: See paragraph [0036] “For any event that includes multiple suppliers or partners that, upon completion, requires payment between the parties, financial cycle 336 can be executed through smart contracts to provide updates on the blockchain ledger. The updates can be, for example, the creation of an invoice (338) and the receipt of payment (340).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method of implementing a smart contract for ordering and invoicing among a plurality of entities comprising an end buyer, suppliers in a supply chain, and a financier of Tatchell to include an improved method of providing real-time updates and predictive functionality in a supply distribution chain of a product as continuously updating and recording blocks as blockchain ledger, as taught by Achkir, in order to provide any predictive implementations to counterparties.
Regarding claim 10:
Tatchell discloses the following:
The system of claim 7, further comprising: 
software executing (reads on “The encoded agreement also managed through a smart contract”) on said computer for transmitting a non-disclosure agreement to said third-party; (Tatchell: See paragraph [0226] “The encoded agreement also managed through a smart contract between the central server and the end buyer, is that a multisig approval represents a payment obligation by the end buyer to honor payment of the invoice on the due date. This then enables a financier to look to the Ultimate Buyer as the credit-risk (counterparty) for the underlying invoice discounting facility (which enables the advance of funds to sellers).”)
a second update (reads on “a multisig approval represents a payment obligation by the end buyer to honor payment of the invoice on the due date”) indicative of an acceptance of the non-disclosure agreement received by said computer; (Tatchell: See paragraph [0226] “The encoded agreement also managed through a smart contract between the central server and the end buyer, is that a multisig approval represents a payment obligation by the end buyer to honor payment of the invoice on the due date. This then enables a financier to look to the Ultimate Buyer as the credit-risk (counterparty) for the underlying invoice discounting facility (which enables the advance of funds to sellers).”)
a third notification indicative of the second update transmitted by said computer to at least one counterparty. (Tatchell: See paragraph [0147] “notifying any modification to buyers, suppliers and financier by creating the new blockchains.”, notes: it discloses one or more notification to buyers, suppliers, or financier as a new blockchain creates.) 
Tatchell does not explicitly disclose the following, however Achkir further teaches:
software executing (reads on “executed through smart contracts”) on said computer for recording the second update on the ledger in a manner relating it to the transaction; and (Achkir: See paragraph [0022] “blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100. For example, a block can record that a certain component, such as a transceiver, has been manufactured by supplier 1 node 112”, and see also [0036])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method of implementing a smart contract for ordering and invoicing among a plurality of entities comprising an end buyer, suppliers in a supply chain, and a financier of Tatchell to include an improved method of providing real-time updates and predictive functionality in a supply distribution chain of a product as continuously updating and recording blocks as blockchain ledger, as taught by Achkir, in order to provide any predictive implementations to counterparties.
Regarding claim 11:
Tatchell discloses the following:
The system of claim 1, wherein the ledger is a public blockchain. (Tatchell: See paragraph [0183] “The term "public blockchain" refers to a blockchain, in which no restrictions on reading blockchain data (which still may be encrypted) and submitting transactions for inclusion into the blockchain.”)
Regarding claim 13:
Tatchell discloses the following:
The system of claim 1, wherein the ledger is a private blockchain. (Tatchell: See paragraph [0184] “The term "private blockchain" refers to a blockchain, in which direct access to blockchain data and submitting transactions is limited to a predefined list of entities.”)
Regarding claim 14:
Tatchell discloses the following:
The system of claim 1, wherein at least one of the transaction and the update is encrypted. (Tatchell: See paragraph [0259] “Blocks may be encrypted to prevent attachment of a block by an unauthorized entity and/or to protect privacy.”, and see also [0292])
Regarding claim 15:
Tatchell discloses the following:
The system of claim 1, wherein the transaction indicates fractional interests held by at least two counterparties. (Tatchell: See paragraph [0216] “The blockchain event system is used to notify relevant parties of a new blockchain transaction which may be of interest. The invention also supports a multi-sig feature on the blockchain 
Regarding claim 16:
Tatchell discloses the following:
The system of claim 1, further comprising: 
a second update indicative of a fractional interest received by said computer; (Tatchell: See paragraph [0216] “The blockchain event system is used to notify relevant parties of a new blockchain transaction which may be of interest.”, and see also [0289] “an updated copy of the VPO and the VI are thereby visible in on displays of the suppliers' computers.”)
a third notification indicative of the second update transmitted by said computer to at least one counterparty. (Tatchell: See paragraph [0147] “notifying any modification to buyers, suppliers and financier by creating the new blockchains.”, and notes: it discloses one or more notification to buyers, suppliers, or financier as a new blockchain creates.) 
Tatchell does not explicitly disclose the following, however Achkir further teaches:
software executing (reads on “executed through smart contracts”) on said computer for recording the second update on the ledger in a manner relating it to the transaction; and (Achkir: See paragraph [0022] “blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100. For example, 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method of implementing a smart contract for ordering and invoicing among a plurality of entities comprising an end buyer, suppliers in a supply chain, and a financier of Tatchell to include an improved method of providing real-time updates and predictive functionality in a supply distribution chain of a product as continuously updating and recording blocks as blockchain ledger, as taught by Achkir, in order to provide any predictive implementations to counterparties.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell in view of Achkir in further view of Bodorik et al. (hereinafter Bodorik), US Publication Number 2020/0211005 A1.
Regarding claim 5:
Tatchell and Achkir do not explicitly disclose the following, however Bodorik further teaches:
The system of claim 1, wherein the update indicates a rejection of the transaction. (Bodorik: See paragraph [0156]: “If there are errors in the input parameters or insufficient material/items, then the transaction request is unsuccessful and the returned is an error message indicating the reason for failure.”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify updating and recording blocks as blockchain ledger of Tatchell and Achkir to include an error message indicating 
Regarding claim 12:
Tatchell and Achkir do not explicitly disclose the following, however Bodorik further teaches:
The system of claim 1, wherein the ledger is a hybrid blockchain. (Bodorik: See paragraph [0013]: “What is provided is a secure hybrid blockchain based traceability system and methods to fully track the provenance of materials or components used in a product, service, or payment.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a public blockchain and/or private blockchain of Tatchell and Achkir to include a hybrid blockchain, as taught by Bodorik, in order to provide more secure access to counterparties
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/27/2022